—Order of the City Court of White Plains granting plaintiff’s motion to set aside the verdict and direct a new trial modified so as to provide that the motion be granted unless defendant stipulate to increase the verdict to $150; the stipulation to be made within five days from the entry of the order herein. As thus modified the order is unanimously affirmed, without costs. If the defendant so stipulate, the order is reversed and the motion denied. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ.